Nlay 16 2016

                                                                                                   TN COURT OF
                                                                                               WORKERS' COl\JPE NSATION
                                                                                                      CLAIMS

                                                                                                        Time: 3:03 Pl\1
              TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT NASHVILLE

Jason Sanker,                                             )    Docket No.: 2016-06-0101
            Employee,                                     )
v.                                                        )    State File Number: 76713-2015
Nacarato Trucks, Inc.,                                    )
            Employer,                                     )    Judge Kenneth M. Switzer
And                                                       )
FFVA Mutual,                                              )
            Insurance Carrier.                            )
                                                          )

      EXPEDITED HEARING ORDER GRANTING ADDITIONAL MEDICAL
                           BENEFITS


        This case came before the undersigned workers' compensation judge on the
Request for Expedited Hearing filed by the employee, Jason Sanker, pursuant to
Tennessee Code Annotated section 50-6-239 (20 15). The present focus of this matter is
Mr. Sanker's entitlement to additional medical benefits. The central legal issue is
whether Mr. Sanker suffered a compensable injury on September 9, 2015, while working
for the employer, Nacarato Trucks, Inc.

       At the April 7, 2016 expedited hearing, the Court heard Employer's Motion for an
Independent Medical Examination. The Court took the motion under advisement and
subsequently issued an order granting the I.M.E. and reserving ruling on the Mr. Sanker's
entitlement to benefits until the Court had an opportunity to consider the I.M.E.
physician's findings along with the other evidence. (T.R. 11.) The Court received the
I.M.E. physician's report on May 10, 2016. Having duly considered the I.M.E. report
and supplemental argument regarding it, as well as evidence and argument from the

1
  Mr. Sanker's entitlement to past temporary total disability benefits is checked as an issue on the Dispute
Certification Notice. In Mr. Sanker's January 21, 2016 position statement, he indicated he seeks past temporary
total disability benefits from November 24, 20 I 5, through December 2 I, 20 I 5. However, at the expedited hearing,
Mr. Sanker's counsel withdrew that request. The Court considers any other issues listed on the Dispute Certification
Notice but not raised at the expedited hearing as waived.


                                                         1
expedited hearing, for the reasons set forth below, the Court finds Mr. Sanker is likely to
prove he suffered a comQensable injury on September 9, 2016, and is entitled to
additional medical benefits?

                                                  History of Claim3

      Mr. Sanker is a thirty-six-year-old resident of Dickson County, Tennessee. (T.R.
1.) He works at Nacarato Trucks, Inc., a Volvo truck dealer, as a service technician. (Ex.
3.)

        On September 9, 2015, 4 while performing his job duties, Mr. Sanker felt a "pop"
in his back and experienced immediate, severe pain. (Ex. 2 at 1.) He reported the claim,
Nacarato offered a panel, 5 and Mr. Sanker selected Dr. Tarek Elalayli, the physician who
treated Mr. Sanker for a previous workers' compensation injury to his low back sustained
on July 1, 2014. The previous injury required two operations, and resulted in the
assignment of a seven percent impairment rating to the body as a whole. (Ex. 7.) Mr.
Sanker stated in his affidavit he recovered from the previous injury. (Ex. 2 at 1.)

        Dr. Elalayli saw Mr. Sanker on September 30, 2015, where he wrote as history:
"He states that he was doing 100% better until he had a new injury on 9/18/15. He was
laying on his back and pushing hard with a ratchet and felt a pop in his lower back. He
had immediate pain in the lower back with radiation to the left leg." (Ex. 1 at 82.) Dr.
Elalayli further noted, "Patient has reinjured his back after a new work injury on
9/18/2015. Prior to that injury, he was doing quite well." Id. at 83. Dr. Elalayli treated
Mr. Sanker  Id.
at 102.

       In a document entitled "Medical Questionnaire," (See generally Ex. 2 at 105),
Nacarato asked Dr. Elalayli, "Can you state within a reasonable degree of medical
certainty whether Mr. Sanker's current condition was equally caused by both his prior
low back injuries, which necessitated surgery in November 2014 and a redo surgery in
April2015, along with his alleged September 18, 2015 accident[?]" In his November 18,
2
    A complete listing of the technical record and exhibits is attached to this order as an appendix.
3
 Mr. Sanker did not appear at the expedited hearing, and neither side called any witnesses. The Court, therefore,
wrote the History of Claim in reliance upon the exhibits and technical record.
4
 While the First Report of Injury, prepared by Nacarato, lists the date of injury as September 18, 2015 (Ex. 5), Mr.
Sanker wrote September 9, 2015, on the Petition for Benefit Determination. The parties stipulated at the expedited
hearing to September 9, 2015, as the date of alleged injury.
5
  Mr. Sanker checked the box on the PBD that he was not provided a panel. Neither party filed or introduced a
"Choice of Physicians" form into evidence at the expedited hearing, but the parties stipulated that Nacarato provided
a panel.

                                                              2
2015 reply, Dr. Elalayli checked "yes." The questionnaire then asked, "After reviewing
your medical records, please confirm that Mr. Sanker has previously been assigned a 7%
impairment rating as a result of his low back injuries that resulted in surgery in
November 2014 and April 2015, and which involves the same level that he is currently
complaining ofl.]" Dr. Elalayli wrote, "Correct." The document then states, "I hereby
certify that the information furnished is correct and am aware that my signature attests to
its accuracy. I further certify that all opinions are formulated within a reasonable degree
of medical certainty." Dr. Elalayli signed below. On November 24, 2015, Nacarato
denied the claim. (Ex. 5.)

       Mr. Sanker returned to Dr. Elalayli on December 16, 2015. (Ex. 1 at 106-109.)
Dr. Elalayli wrote:

                Treatment
                1. Ltunbal' dfso bei'Illatlon wJtJal'ad.leulupathy                        .
                 Notca: '.l'he ls notcomponanble appears to be a form tJtat I filled out :for
                work comp rfght oheo"ked off"yo&" when I was asl       A.       That's correct.
       Q.       And that his radicular complaint that he had prior to the second
       surgery had essentially resolved?
       A.       That's correct.
!d. at 24-25.

       Dr. Elalayli then discussed Mr. Sanker's post-injury ability to work and the
alleged injury that is the subject of this claim:

       Q.       [T]o your knowledge, from June of 2015 until September of 2015,
       he performed his full duty work activities without difficulty or limitation?
       A.       That's my understanding.
       Q.       And that's consistent with the history that he provided to you?
       A.       Yes.
       Q.       And he didn't see you during that time period for any ongomg
       problems or difficulties?
       A.       He did not.
       Q.       And then he came in and reported that he had had a new acute work
       incident?
       A.       Correct.
       Q.       And that he had been at work and had felt a pop in an acute onset of
       radicular complaints?
       A.       Correct.
!d. at 25-26.

      During the deposition, Dr. Elalayli offered additional clarification regarding his
response to the "Medical Questionnaire":

       A.       I did feel that it's related to the previous injury, previous surgery and
       the more recent injury, but to say equal doesn't really make a whole lot of
       sense. I think it would be fairly arbitrary to say that, you know, each of
       them is exactly 50 percent related.

                                                4
                I think there's definitely a relatedness to the previous injury and
         previous surgery because we know that there is a risk of recurrent disc
         herniation when he had disc surgery. That statistically is 5 to 10 percent.
         But I think it's important to factor in that he told me that he was basically
         100 percent better after his surgery, when he had been released.
                And not only that, he did have a new injury which resulted in the
         sudden onset of symptoms. If he had developed progressively, worsening
         pain with time, without any new injuries, then I would say it's more than 50
         percent related to the 2014 injury. But when he's doing much better and
         has a new trauma with sudden onset of pain, at that point, I think it's more
         than 50 percent related to the 9-18-2015 incident.
         Q.     And, Doctor, that's what you outlined as well in your medical record
         in December of2015?
         A.     I think that's what I was trying to say.
         Q.     And so, Doctor, for the purpose of clarifying as well, that not only
         was your opinion at that time in December of2015, but would be also your
         opinion today?
         A.     It is.
!d. at 28-29.

         Dr. Gray Stahlman performed the I.M.E. on April29, 2016. Dr. Stahlman's report
notes:

         [H]e underwent redo discectomy at L5-S 1 for a recurrent disc herniation
         apparently found on MRI. This surgical procedure provided him with
         substantial relief of his symptoms, and he was ultimately able to return to
         work full duty as a diesel mechanic. He tells me that at the time of his
         release he was really having little difficulty. On or about September 18,
         2015, he was working under a truck, essentially flexed upward to try to
         ratchet a bolt, and felt a pop in his lower back[.] . . . Ultimately, he was
         referred back to Dr. Elalayli, who treated him with medications, and a
         repeat MRI which revealed a recurrent disc herniation. It was at this point
         the [sic] Dr. Elalayli recommended decompression and fusion at L5-S1 for
         a third rupture of the disc at that level.

                                                5
(Ex. 8 at 1.) Dr. Stahlman characterized Mr. Sanker as a "[g]ood historian." !d. at 2.
Dr. Stahlman indicated he reviewed Dr. Elalayli's deposition transcript and treatment
records of Mr. Sanker, as well as MRI reports and operative notes. !d. With regard to
causation, Dr. Stahlman concluded, "Mr. Sanker has suffered what appears to be a third
time herniation at L5-S 1 on the right side. This was directly associated with a flexion-
based activity at work, and this type of mechanism is consistent with his recurrence." !d.
Dr. Stahlman additionally opined:

         The need for a fusion is really related to a third disc herniation at the same
         level, and his symptoms. In general terms, recurrent disc herniations often
         require a little traumatic force to occur. Approximately 25% of patients
         will rerupture a disc at the same level, and after a second discectomy again
         25% or greater patients will recur a disc herniation. Because of this, it is
         my opinion that apportionment of responsibility leading to the need for the
         surgery is appropriate. I believe that 75% of the responsibility of the
         recurrent disc herniation is borne by the previous two herniations and
         subsequent deterioration of the disc, and 25% of the responsibility would be
         borne by the most recent event.

!d. at 3. Dr. Stahlman further agreed surgery is appropriate. !d.

      On May 13, 2016, Mr. Sanker filed an additional I.M.E. Report, dated April 22,
2016. The Court marked this document as Exhibit 9 for identification only, but declined
to admit it into evidence or consider it. 6

                               Findings of Fact and Conclusions of Law

       The Court must apply the following legal principles to determine whether Mr.
Sanker is entitled to the relief he seeks. Mr. Sanker bears the burden of proof on all
prima facie elements of his workers' compensation claim. Tenn. Code Ann. § 50-6-
239(c)(6); see also Buchanan v. Carlex Glass Co., No. 2015-01-0012, 2015 TN Wrk.
Comp. App. Bd. LEXIS 39, at *5 (Tenn. Workers' Comp. App. Bd. Sept. 29, 2015). Mr.
6
  Tennessee Compilation Rules and Regulations 0800-02-21-.14(l)(a) (2015) requires motions for expedited hearing
to be "accompanied by affidavits and any other information" demonstrating the employee is entitled to benefits. Mr.
Sanker did not file the I.M.E. report along with his Request for Expedited Hearing. At no time during the April 7,
2016 expedited hearing did Mr. Sanker communicate an intention to seek his own independent medical examination
for the Court's consideration at the interlocutory phase. Had he done so, the Court would have likely ruled on it as
part of its April 12, 2016 Order. Instead, as that order reads, the Court allowed Mr. Sanker three days to file a
"response," e.g. argument, after Nacarato filed Dr. Stahlman's IME report. The order gave Mr. Sanker until 4:00
p.m. on May 13, 2016, to file his response. Mr. Sanker had this additional I.M.E. report in his possession since
April 22, 2016, but failed to file it until one-half hour before the deadline the Court imposed, effectively foreclosing
Nacarato from any opportunity to object to its admissibility or articulate a position regarding its findings. In
addition to violating the rules regarding the submission of information, fairness dictates the Court decline to
consider this document at the interlocutory phase.

                                                           6
Sanker need not prove every element of his claim by a preponderance of the evidence in
order to obtain relief at an expedited hearing. McCord v. Advantage Human Resourcing,
No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers'
Comp. App. Bd. Mar. 27, 2015). At an expedited hearing, Mr. Sanker has the burden to
come forward with sufficient evidence from which the trial court can determine that he is
likely to prevail at a hearing on the merits. !d. This lesser evidentiary standard "does not
relieve an employee of the burden of producing evidence of an injury by accident that
arose primarily out of and in the course and scope of employment at an expedited
hearing, but allows some relief to be granted if that evidence does not rise to the level of
a 'preponderance of the evidence."' Buchanan, 2015 TN Wrk. Comp. App. Bd. LEXIS
39, at *6.

      The Tennessee Workers' Compensation Board of Appeals discussed work-related
aggravations of pre-existing conditions under the 2013 Reform Act as follows:

       [T]o qualify for medical benefits at an interlocutory hearing, an injured
       worker who alleges an aggravation of a preexisting condition must offer
       evidence that the aggravation arose primarily out of and in the course and
       scope of employment. See Tenn. Code Ann. § 50-6-102(13)(A) (2015).
       Moreover, the employee must come forward with sufficient evidence from
       which the trial court can determine that the employee would likely
       establish, to a reasonable degree of medical certainty, that the work
       accident contributed more than fifty percent in causing the aggravation,
       considering all causes. See Tenn. Code Ann. § 50-6-102(13)(B)-(C).
       Finally, an aggravation or exacerbation need not be permanent for an
       injured worker to qualify for medical treatment reasonably necessitated by
       the aggravation.

Miller v. Lowe's Home Centers, Inc., No. 2015-05-0158, 2015 TN Wrk. Comp. App. Bd.
LEXIS 40, at *18 (Tenn. Workers' Comp. App. Bd. Oct. 21, 2015). In addition, Dr.
Elalayli's opinion, as the authorized treatment provider, is presumed correct on the issue
of causation, but this presumption shall be rebuttable by a preponderance of the evidence.
See Tenn. Code Ann. § 50-6-102(14)(E) (2015).

       Applying these principles, Dr. Elalayli, who has treated Mr. Sanker since the July
2014 work injury and is therefore well-versed in his history and condition, noted on
December 16, 2016, "While his current issue is in part related to the original surgery, his
current pain complaints are certainly greater than 50% related to the 9/18/2015 injury."
(Emphasis added.) More recently, Dr. Elalayli testified, "[H]e did have a new injury
which resulted in the sudden onset of symptoms .... [W]hen he's doing much better and
has a new trauma with sudden onset of pain, at that point, I think it's more than 50
percent related to the 9-18-2015 incident." (Emphasis added.) Dr. Elalayli maintained
this opinion throughout the vigorous, lengthy examination from N acarato' s counsel at the

                                             7
deposition.

        The Court allowed Nacarato to obtain an I.M.E. before issuing this order.
Nacarato asserts Dr. Stahlman's report rebuts Dr. Elalayli's findings. The Court
 disagrees. Nacarato relies on Dr. Stahlman's assessment that "75% of the responsibility
 of the recurrent disc herniation is borne by the previous two herniations and subsequent
 deterioration of the disc, and 25% of the responsibility would be borne by the most recent
event." However, Dr. Stahlman also opined, "Mr. Sanker has suffered what appears to be
a third time herniation at L5-S 1 on the right side. This was directly associated with a
flexion-based activity at work, and this type of mechanism is consistent with his
recurrence." (Emphasis added.) The latter statement is the more definitive statement on
causation of the present herniation, thus causing the need for medical treatment.

       Nacarato's insistence that Mr. Sanker was not fully healed from the July 2014
incident and resulting second back injury is not borne out by its own expert's conclusion.
Specifically, Dr. Stahlman wrote, "There is some notation that he had some continued
aching discomfort in his lower back and occasional pain in his right hip. This is not
uncommon after discectomy." (Emphasis added.)

       Moreover, "[i]n evaluating conflicting expert testimony, a trial court may
consider, among other things, 'the qualifications of the experts, the circumstances of their
examination, the information available to them, and the evaluation of the importance of
that information through other experts."' Brees v. Escape Day Spa & Salon, No. 2014-
06-0072, 2015 TN Wrk. Comp. App. Bd. LEXIS 5, at *14 (Tenn. Workers' Comp. App.
Bd. Mar. 12, 2015), citing Orman v. Williams Sonoma, Inc., 803 S.W.2d 672, 676 (Tenn.
1991 ). Here, with regard to the circumstances of their examination, Dr. Elalayli brings
approximately eighteen months' experience treating Mr. Sanker; Dr. Stahlman saw him
once. Further, Dr. Stahlman does not indicate his opinions are rendered to a reasonable
degree of medical certainty.

       In sum, Dr. Stahlman's report fails to rebut Dr. Elalayli's opinion and, in fact,
agrees the described event caused the recurrent herniation. Stated another way, the Court
finds these experts are not actually in conflict regarding the fact that the recurrent
herniation resulted from work-related activity. Dr. Stahlman's subsequent opinion
regarding apportionment of the need for surgery, rather than the cause of the current
injury, is not legally relevant. Therefore, as a matter of law, Mr. Sanker has come
forward with sufficient evidence from which this Court concludes he is likely to prevail
at a hearing on the merits regarding the compensability of his claim.

      Having so found, the Court now turns to the requested medical benefits. Mr.
Sanker satisfied his burden at this interlocutory stage to show he sustained a compensable
work injury. Thus, Nacarato must furnish, free of charge to Mr. Sanker, such medical
treatment made reasonably necessary by the accident. See Tenn. Code Ann. § 50-6-

                                             8
204(a)(l)(A) (2015). Both physicians agree the appropriate method of treatment is a
decompression, discectomy and fusion at L5-Sl. Given Dr. Elalayli's long-term
familiarity with Mr. Sanker's condition, it is appropriate he continue to serve as the
authorized treatment provider. Nacarato shall be responsible for any reasonable and
necessary treatment, including surgery.

      IT IS, THEREFORE, ORDERED as follows:

   1. Nacarato or its workers' compensation carrier shall provide Mr. Sanker with
      medical treatment with Dr. Elalayli as the authorized treatment provider for his
      injury as required by Tennessee Code Annotated section 50-6-204 (2015).
      Medical bills shall be furnished to Nacarato or its workers' compensation carrier
      by Mr. Sanker or the medical providers.

   2. This matter is set for an Initial (Scheduling) Hearing on July 11, 2016, at 8:30a.m.
      Central Time.

   3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2015). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to   the    Bureau     by     email    to
      WCCompliance.Program@tn.gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance. For
      questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
      253-1471 or (615) 532-1309.

      ENTERED this the 16th day of May, 2016.



                                   udge Kenneth M. WI zer
                                  Court of Workers' Compensa Ion Claims




                                            9
Initial (Scheduling) Hearing:


      An Initial (Scheduling) Hearing has been set with Judge Kenneth M. Switzer,
Court of Workers' Compensation Claims. You must call 615-532-9552 or 866-943-
0025 toll-free to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.

Right to Appeal :

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of

                                            10
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue( s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         11
                                                   APPENDIX

Exhibits:

     1. Medical Records
     2. Affidavit of Jason Sanker
     3. FROI, September 24, 2015
     4. Wage Statement, October 15, 2015
     5. Notice ofDenial of Claim for Compensation, November 24, 2015
     6. Deposition ofDr. Elalayli and his C.V., March 28, 2016 7
     7. Petition for Benefit Determination and settlement documentation for July 2014
        lllJUry
     8. Independent Medical Examination, May 10, 2016
     9. Independent Medical Examination, May 13, 2016-For identification only

Technical record:

    1.  Petition for Benefit Determination, January 25, 20 16
    2.  Employee's position statement, January 21, 2016
    3.  Employer's position statement, February 9, 2016
    4.  Dispute Certification Notice, February 23, 20 15; incorporates additional issues
        listed in Nacarato's counsel's letter dated February 16, 2016
    5. Request for Expedited Hearing, February 23, 2016
    6. Notice ofDeposition, March 1, 2016
    7. Employer's Motion to Compel I.M.E., March 10, 2016
    8. Employee's Response to Motion to Compel I.M.E., March 15, 2016
    9. Employer's Reply Brief, April 1, 2016
    10. Employer's Prehearing Brief, April 6, 20 16
    11. Order Granting Motion to Compel Independent Medical Examination, April 12,
        2016
    12. Notice of Filing I.M.E. Report, May 10, 2016
    13. Employer's Supplemental Brief, May 10, 2016
    14. Employee's Notice of Filing I.M.E. Report




7
 The parties stipulated to the omission of Exhibit 2 to Dr. Elalayli's deposition because it consists of his treatment
notes, also marked and admitted into evidence as Exhibit 1, pages 9 through 112.

                                                         12
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 16th day
ofMay, 2016.

Name                        Certified Via        Via      Service sent to:
                            Mail      Fax        Email
Marshall "Trey"                                    X      marshall@goncelaw .com;
McClarnon,                                                wendy@J2oncelaw .com
Employee's Counsel
Alex Morrison, Todd                                X      ABMorrison@mijs.com;
Hierd,                                                    agcroft@mijs.com;
Employer's Counsel                                        tihierd@miis.com
Ronald McNutt, Second                             X       Ronald.McN utt@tn.gov
Injury Fund's Counsel




                                                           Clerk of Court
                                                           ers' Compensation Claims
                                                         erk@tn.gov




                                            13